Citation Nr: 1417039	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  He was the recipient of a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The claim was remanded in July 2011 for a VA examination to obtain a medical opinion concerning the etiology of the Veteran's diagnosed bilateral hearing loss.  An examination was provided; however, although the examiner did directly address the evidence referred to in the Board's remand, the examiner did not provide a detailed rationale for the opinion rendered.  The Board finds that another remand is necessary to obtain a clarifying medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain a clarifying medical opinion and to associate the Veteran's social security disability records with the claims file.

The Veteran contends he currently has hearing loss as a result of his combat service in Vietnam that involved exposure to gunfire on a daily basis and personally firing a M60 machine gun.  In addition, he indicated an eight inch artillery piece was permanently place above the bunker where he was stationed.  See March 2008 Notice of Disagreement.  He denies post-service occupational or recreational noise exposure.

The Veteran's service personnel records reflect that he received a Combat Infantryman Badge.  As the Veteran had combat service, noise exposure during service is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).

Audiograms taken at the time of the Veteran's enlistment in 1970 and at separation in 1971 show normal hearing and there is no indication of a threshold shift in hearing acuity during service.  The Board notes, however, that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

In December 2008, the Veteran was afforded a VA examination and he reported a history of military noise exposure including tank firings.  Audiometric findings were indicative of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was not caused by acoustic trauma during military service because "the veteran demonstrated normal hearing acuity throughout his entire military service."  

In July 2011, the Board remanded the claim noting that the December 2008 examiner did not consider the Veteran's lay statements that he was exposed to gunfire on a daily basis in service and had an eight inch artillery piece being fired from a fixed position just above his bunk.  The Board found the examiner's opinion inadequate and instructed the RO to schedule the Veteran for another VA examination on remand.  See. e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that if an examiner relied solely on the absence of evidence in the service medical records to provide a negative opinion and did not consider lay evidence, his opinion is inadequate); 38 U.S.C. § 1154(a) (requiring, in relevant part, that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In July 2011, the Veteran underwent another VA examination.  Examination results again showed bilateral hearing loss; however, the examiner did not review the claims file and indicated he could not provide an etiology opinion without resorting to mere speculation because the medical records were not available for review.

In August 2011, the same examiner reviewed the claims file and opined:

Enlistment (7/7/1969) and separation (8/29/1971) exams revealed normal hearing acuity bilaterally with no significant threshold shifts present.  Scientific evidence indicates that Veteran's current hearing loss is not cause[d] by or a result of exposure to acoustic trauma during the Veteran's reported exposure "on a daily basis" to noise from combat action with his M60 rifle and his reported exposure to noise from hearing an eight in[ch] artillery piece being fired from a fixed position just above his bunk[.]

The examiner did consider the evidence referenced by the Board in its July 2011 remand.  However, the Board now finds that this opinion is again inadequate.  The examiner stated simply that "scientific evidence" indicated it was less likely than not that hearing loss was caused by conceded acoustic trauma while in the military.  He did not bring any expertise to bear regarding medically known or theoretical causes of sensorineural hearing loss.  In addition, the examiner did not describe how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the etiology of the Veteran's hearing loss .

In addition, evidence reflects that the Veteran is receiving social security disability benefits which were awarded in 2008.  It appears the RO requested these records in 2010, but they do not appear in the claims file.  On remand, the RO should associate available Social Security Administration records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO requested the Veteran's Social Security Administration (SSA) records in 2010.  The RO should ensure that any records received are associated with the claims file, to include, if available, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award. 

The non-existence or unavailability of records must be verified by the SSA. 38 U.S.C.A. § 5103A(b)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2)  (2013).

2.  The RO should refer the Veteran's claims folder to the August 2011 VA examiner or, if the August 2011 examiner is unavailable, to another suitably qualified examiner for a clarifying opinion as to the etiology of the Veteran's bilateral hearing loss.  The examination report should reflect that a review of the claims file occurred prior to the rendering of an opinion.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should take into consideration the Veteran's lay assertions regarding experiencing hearing loss since service and being exposed to excessive noise on a daily basis while serving in combat in Vietnam.  Noise exposure during service has been conceded by VA based on the Veteran's combat service.

Following a careful review of the record, the examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure experienced therein.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



